        Case 4:17-cr-00072-BMM Document 38 Filed 09/03/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-17-72-GF-BMM
               Plaintiff,
      vs.

TYRELL BELGARDE,                                        ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 2, 2020. (Doc. 37.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:17-cr-00072-BMM Document 38 Filed 09/03/20 Page 2 of 4



      Judge Johnston conducted a revocation hearing on September 1, 2020. (Doc.

35.) The United States accused Belgarde of violating his conditions of supervised

release by failing to complete his 180-day term at the Great Falls Residential

Reentry Center. (Doc. 32).

      At the revocation hearing, Belgarde admitted that he had violated the

conditions of his supervised release by failing to complete his 180-day term at the

Great Falls Residential Reentry Center. (Doc. 35.) Judge Johnston found that the

violation Belgarde admitted proved to be serious and warranted revocation, and

recommended that Belgarde receive a custodial sentence of 5 months custody, with

19 months of supervised release to follow. Belgarde was advised of the 14 day

objection period and his right to allocute before the undersigned, and waived those

rights. (Doc. 43.)

      The violations prove serious and warrant revocation of Belgarde’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 37) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Tyrell Belgarde be

incarcerated for 5 months, with 19 months of supervised release to follow.
 Case 4:17-cr-00072-BMM Document 38 Filed 09/03/20 Page 3 of 4




DATED this 3rd day of September, 2020.
Case 4:17-cr-00072-BMM Document 38 Filed 09/03/20 Page 4 of 4
